     Case: 1:18-cv-00540-WOB Doc #: 42 Filed: 10/26/18 Page: 1 of 2 PAGEID #: 309



                     UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF OHIO, WESTERN DIVISION
STEPHANIE LEIGH WHITAKER,                )         CIVIL COMPLAINT
et al.                                   )
                                         )         Case No. 1:18-cv-00540-WOB
        Plaintiffs,                      )
                                         )
v.                                       )
                                         )
JUDGE JOSEPH W. KIRBY,                   )         JUDGE WILLIAM O. BERTELSMAN
                                         )
        Defendant.                       )

NOTICE REGARDING THE STATUS OF WHITAKER’S APPEAL OF THE DENIAL
           OF HER CHILD’S NAME-CHANGE APPLICATION

        After the Court’s hearing on the parties’ pending motions, Plaintiffs’ counsel

received a letter via regular mail from the Ohio Court of Appeals regarding the

Whitaker’s appeal, attached hereto as Exhibit A. According to the letter, the appeal will

not be submitted to the Ohio Court of Appeals for decision until November 21, 2018.

        As noted in Plaintiffs’ briefs, delaying resolution of this case pending the

decision of the Ohio Court of Appeals would cause Plaintiffs irreparable harm. Even if

the Ohio Court of Appeals issued its decision by February 2019—the earliest defense

counsel suggested the opinion could be released—John Doe will have already had to

submit his college applications, requiring him to disclose his transgender status,

resulting in serious harm that cannot be adequately redressed after it occurs.

        Dated: October 26, 2018

                                                   Respectfully submitted,

                                                   /s/ Joshua R Langdon
                                                   Joshua R. Langdon, Ohio Bar #90956
                                                   Josh Langdon, LLC



                                             [1]
   Case: 1:18-cv-00540-WOB Doc #: 42 Filed: 10/26/18 Page: 2 of 2 PAGEID #: 310



                                                      810 Sycamore Street, Fl. 2
                                                      Cincinnati, Ohio 45202
                                                      Phone: (513) 246-1400
                                                      Fax: (513) 263-9000
                                                      E-mail: josh@joshlangdon.com

                                                      Shannon Minter*
                                                      Christopher Stoll*
                                                      Asaf Orr*
                                                      National Center for Lesbian Rights
                                                      870 Market Street, Suite 370
                                                      San Francisco, CA 94102
                                                      Phone: (415) 392-6257
                                                      Fax: (415) 392-8442
                                                      sminter@nclrights.org
                                                      cstoll@nclrights.org
                                                      aorr@nclrights.org

                                                      Attorneys for Plaintiffs


                                                      * pro hac vice


                                  CERTIFICATE OF SERVICE


        I, Joshua Langdon, Esq., do hereby certify that on this 26th day of October, 2018, I caused
true and correct copies of the foregoing to be filed via the Court’s CM/ECF system, causing
service on all counsel of record.

                                                      /s/ Joshua R Langdon




                                                [2]
